Dismissed and Memorandum Opinion filed May 17, 2007







Dismissed
and Memorandum Opinion filed May 17, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00135-CV
____________
 
LOUIS CHARLES BUNDAGE,
Appellant
 
V.
 
LELA MAE ATTAWAY,
Appellee
 

 
On Appeal from the
215th District Court
Harris County, Texas
Trial Court Cause No.
2005-34253
 

 
M E M O R A N D U M   O P I N I O N
This is an attempted appeal from a judgment signed
September 6, 2006.  Appellant=s notice of appeal was filed February 12,
2007.
The notice of appeal must be filed within thirty days after
the judgment is signed when appellant has not filed a timely motion for new
trial, motion to modify the judgment, motion to reinstate, or request for
findings of fact and conclusion of law.  See Tex. R. App. P. 26.1.




When appellant has filed a timely motion for new trial,
motion to modify the judgment, motion to reinstate, or request for findings of
fact and conclusion of law, the notice of appeal must be filed within ninety
days after the date the judgment is signed. See Tex. R. App. P. 26.1(a).
Appellant did file a post-judgment motion, titled AEmergency Motion
to Notify the Authority of the 215th Court and the Clerk, that a 1st Amendment
Voilation, [sic] has taken place.@  Even if that
motion were construed to be one that operated to extend the appellate
timetables, appellant=s notice of appeal was not filed timely.
A motion for extension of time is necessarily implied when
an appellant, acting in good faith, files a notice of appeal beyond the time
allowed by Texas Rule of Appellate Procedure  26.1, but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time.  See
Verburgt v. Dorner, 959 S.W.2d 615, 617-18 9 (1997) (construing the
predecessor to Rule 26).  Appellant=s notice of appeal
was not filed within the fifteen-day period provided by Rule 26.3.
On March 22, 2007, notification was transmitted to all
parties of the Court=s intent to dismiss the appeal for want of
jurisdiction.  See Tex. R. App.
P. 42.3(a).  Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed May 17, 2007.
Panel consists of Justices
Anderson, Fowler, and Frost.